DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Preliminary Amendments
1)	Acknowledgment is made of Applicants’ preliminary amendments filed 11/30/21 and 05/06/21. 
Election
2)	Acknowledgment is made of Applicants’ election filed 11/30/21 in response to the written lack of unity and the species election requirement mailed 09/15/21. Applicants have elected, with traverse, invention I. Applicants further elected the vaginitis inflammatory disease species and the method comprising administering live or dead bacterial cell of Bifidobacterium longum NK49. Because Applicants did not distinctly and specifically point out the supposed errors in the species election requirement, the election has been treated as an election without traverse. MPEP § 818.03(a).
Status of Claims
3)	Claim 15 has been amended via the preliminary amendment filed 05/06/21.
	New claims 21-32 have been added via the preliminary amendment filed 05/06/21.
	Claims 1-14 and 17-20 have been canceled via the preliminary amendment filed 05/06/21.
	Claims 15, 16 and 21-32 are pending.  
	Claims 22, 24 and 26-32 have been withdrawn from consideration as being directed to a non-elected species.  See 37 C.F.R 1.142(b) and M.P.E.P § 821.03.  
	Claims 15, 16, 21, 23 and 25 are examined on the merits.   
Information Disclosure Statements
4)	Acknowledgment is made of Applicants’ Information Disclosure Statements filed 02/15/22, 08/30/21, 10/22/20 and 05/19/20.  The information cited therein has been considered and an initialed copy is attached to this Office Action.  
Priority
5)	The instant AIA  application, filed 04/30/20, is the national stage 371 application of PCT/KR2018/004590 filed 04/19/2018 and claims the benefit of application 20-2017-0145420 filed 11/02/2017 in Republic of Korea. It is noted that a certified copy of the foreign priority application is of record. Should Applicants desire to obtain the benefit of foreign priority under 
	In the last full paragraph of the amendment and Remarks filed 11/30/21, Applicants state that a certified English translation of the Korean priority application, 10-2017-014542 filed 02 November 2017, has been submitted. However, the verification statement of the translator, Gyeongheon KIM, declares the following basically documenting that the English language translation is of the PCT application number, PCT/KR2018/004590:

    PNG
    media_image1.png
    427
    566
    media_image1.png
    Greyscale

Clearly, the certified English translation filed 11/30/21 is of the PCT application, PCT/KR2018/004590, not of the Korean priority application, 10-2017-014542 filed 02 November 2017. Instant claims are not currently afforded the effective filing date of 11/02/2017. 
The Dong-Hyun Kim Declaration
6)	Acknowledgment is made of Applicants’ submission of the declaration of Dong-Hyun Kim filed 11/30/21 under 37 CFR 1.130(A). The declarant states that the abstract P5-13 entitled “Bifidobacterium longum KN49 Ameliorated Gardnerella Vaginalis-induced Vaginosis in Mice” (Exhibit A) was published on the date of the conference, 19 October 2017. The declarant further states that Da-Eun Kim and Se-Eun Jang were assistants of the experiment, were working under Dong-Hyun Kim’s direction and supervision, were involved in reviewing experimental data 
	The declarants’ statements have been carefully considered. First, Exhibit A provided by Applicants is not the abstract P5-13 entitled “Bifidobacterium longum KN49 Ameliorated Gardnerella Vaginalis-induced Vaginosis in Mice”. Instead, it is a different abstract with no abstract number or page number assigned to it. It has a different title, i.e., “Lactobacillus plantarum NK3 and Bifidobacterium longum KN49 ameliorated Gardnerella vaginalis-induced vaginosis in mice” and different contents. Second, the abstract entitled “Bifidobacterium longum KN49 ameliorated Gardnerella Vaginalis-induced vaginosis in mice” with the publication date of October 19-20, 2017 is not less than one year before the effective filing date of the instant application, i.e., 04/30/2020. See paragraph 5 supra and paragraph 12 below.
Objection(s) to Specification
7)	The instant specification is objected to for the following reasons:
	(a)	The use of trademark recitations in the instant specification has been noted.  For example, see ‘tween 20’ on page 25 and ‘tween 61’ on page 8. All trademark recitations should be capitalized wherever they appear. See M.P.E.P 608.01(V) and Appendix l. Although the use of trademarks is permissible in patent applications, the propriety nature of the marks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks. It is suggested that Applicants examine the whole specification to make similar corrections to trademark recitations, wherever such recitations appear.
(b)	37 C.F.R 1.75(d)(1) provides, in part, that ‘the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.’  The terms or limitations identified below lack antecedent basis in the as-filed specification. Furthermore, 35 U.S.C § 132 states that no amendment shall introduce new matter into the disclosure of the invention.  
	Claim 15, as amended, includes the new limitations: ‘a subject in need thereof’, which lack antecedent basis and descriptive support in the as-filed specification. Applicants do not point to specific parts of the as-filed specification for antecedence and support. 
Double Patenting Rejection(s)
8)	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent See e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
9)	Claims 15, 16, 21 and 25 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 3, 4 and 1 of the US patent 11,202,811. Although the conflicting claims are not identical, they are not patentably distinct from each other because the identified claims of the ‘811 patent, drawn to a method for treating inflammatory disease genus comprising administration to a subject a composition comprising Bifidobacterium longum LC67 anticipates the instantly claimed method. By comprising a 16S rDNA of SEQ ID NO: 7 having as high as 99.9% sequence identity to the instantly recited sequence of SEQ ID NO: 2, the Bifidobacterium longum LC67 of the ‘811 patent qualifies as a very close variant of the instantly recited Bifidobacterium longum NK49 and is expected to necessarily possess inflammatory vaginitis-treating function. See the sequence alignment below. 
US-15-759-915B-7
Sequence 7, Application US 15759915B
Patent No. 11202811

GENERAL INFORMATION
APPLICANT: University-Industry Cooperation Group of Kyung Hee University
Navipharm Co, Ltd.
TITLE: Novel lactobacillus having various functions, and uses thereof
CURRENT APPLICATION NUMBER: US 15/759,915B
CURRENT FILING DATE: 2018-08-06
PRIOR APPLICATION NUMBER: PCT/KR2016/009994
PRIOR FILING DATE: 2016-09-07
PRIOR APPLICATION NUMBER: KR 10-2016-0005018
PRIOR FILING DATE: 2016-01-15
PRIOR APPLICATION NUMBER: KR 10-2015-0130124
PRIOR FILING DATE: 2015-09-15
NUMBER OF SEQ ID NOS: 8
SEQ ID NO: 7
LENGTH: 1342
TYPE: DNA
ORGANISM: Unknown
FEATURE:
OTHER INFORMATION: 16S rDNA of Bifidobacterium longum LC67
US-15-759-915B-7

Qy          1 GGCTTTGCTTGGTGGTGAGAGTGGCGAACGGGTGAGTAATGCGTGACCGACCTGCCCCAT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 GGCTTTGCTTGGTGGTGAGAGTGGCGAACGGGTGAGTAATGCGTGACCGACCTGCCCCAT 60

Qy         61 ACACCGGAATAGCTCCTGGAAACGGGTGGTAATGCCGGATGCTCCAGTTGATCGCATGGT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ACACCGGAATAGCTCCTGGAAACGGGTGGTAATGCCGGATGCTCCAGTTGATCGCATGGT 120

Qy        121 CTTCTGGGAAAGCTTTCGCGGTATGGGATGGGGTCGCGTCCTATCAGCTTGACGGCGGGG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 CTTCTGGGAAAGCTTTCGCGGTATGGGATGGGGTCGCGTCCTATCAGCTTGACGGCGGGG 180

Qy        181 TAACGGCCCACCGTGGCTTCGACGGGTAGCCGGCCTGAGAGGGCGACCGGCCACATTGGG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 TAACGGCCCACCGTGGCTTCGACGGGTAGCCGGCCTGAGAGGGCGACCGGCCACATTGGG 240

Qy        241 ACTGAGATACGGCCCAGACTCCTACGGGAGGCAGCAGTGGGGAATATTGCACAATGGGCG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 ACTGAGATACGGCCCAGACTCCTACGGGAGGCAGCAGTGGGGAATATTGCACAATGGGCG 300

Qy        301 CAAGCCTGATGCAGCGACGCCGCGTGAGGGATGGAGGCCTTCGGGTTGTAAACCTCTTTT 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 CAAGCCTGATGCAGCGACGCCGCGTGAGGGATGGAGGCCTTCGGGTTGTAAACCTCTTTT 360

Qy        361 ATCGGGGAGCAAGCGAGAGTGAGTTTACCCGTTGAATAAGCACCGGCTAACTACGTGCCA 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 ATCGGGGAGCAAGCGAGAGTGAGTTTACCCGTTGAATAAGCACCGGCTAACTACGTGCCA 420

Qy        421 GCAGCCGCGGTAATACGTAGGGTGCAAGCGTTATCCCGGAATTATTGGGCGTAAAGGGCT 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 GCAGCCGCGGTAATACGTAGGGTGCAAGCGTTATCCCGGAATTATTGGGCGTAAAGGGCT 480

Qy        481 CGTAGGCGGTTCGTCGCGTCCGGTGTGAAAGTCCATCGCTTAACGGTGGATCCGCGCCGG 540

Db        481 CGTAGGCGGTTCGTCGCGTCCGGTGTGAAAGTCCATCGCTTAACGGTGGATCCGCGCCGG 540

Qy        541 GTACGGGCGGGCTTGAGTGCGGTAGGGGAGACTGGAATTCCCGGTGTAACGGTGGAATGT 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 GTACGGGCGGGCTTGAGTGCGGTAGGGGAGACTGGAATTCCCGGTGTAACGGTGGAATGT 600

Qy        601 GTAGATATCGGGAAGAACACCAATGGCGAAGGCAGGTCTCTGGGCCGTTACTGACGCTGA 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 GTAGATATCGGGAAGAACACCAATGGCGAAGGCAGGTCTCTGGGCCGTTACTGACGCTGA 660

Qy        661 GGAGCGAAAGCGTGGGGAGCGAACAGGATTAGATACCCTGGTAGTCCACGCCGTAAACGG 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 GGAGCGAAAGCGTGGGGAGCGAACAGGATTAGATACCCTGGTAGTCCACGCCGTAAACGG 720

Qy        721 TGGATGCTGGATGTGGGGCCCGTTCCACGGGTTCCGTGTCGGAGCTAACGCGTTAAGCAT 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 TGGATGCTGGATGTGGGGCCCGTTCCACGGGTTCCGTGTCGGAGCTAACGCGTTAAGCAT 780

Qy        781 CCCGCCTGGGGGAGTACGGCCGCAAGGCTAAAACTCAAAGAAATTGACGGGGGCCCGCAC 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 CCCGCCTGGGGGAGTACGGCCGCAAGGCTAAAACTCAAAGAAATTGACGGGGGCCCGCAC 840

Qy        841 AAGCGGCGGAGCATGCGGATTAATTCGATGCAACGCGAAGAACCTTACCTGGGCTTGACA 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        841 AAGCGGCGGAGCATGCGGATTAATTCGATGCAACGCGAAGAACCTTACCTGGGCTTGACA 900

Qy        901 TGTTCCCGACGGTCGTAGAGATACGGCTTCCCTTCGGGGCGGGTTCACAGGTGGTGCATG 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        901 TGTTCCCGACGGTCGTAGAGATACGGCTTCCCTTCGGGGCGGGTTCACAGGTGGTGCATG 960

Qy        961 GTCGTCGTCAGCTCGTGTCGTGAGATGTTGGGTTAAGTCCCGCAACGAGCGCAACCCTCG 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        961 GTCGTCGTCAGCTCGTGTCGTGAGATGTTGGGTTAAGTCCCGCAACGAGCGCAACCCTCG 1020

Qy       1021 CCCCGTGTTGCCAGCGGATTATGCCGGGAACTCACGGGGGACCGCCGGGGTTAACTCGGA 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1021 CCCCGTGTTGCCAGCGGATTATGCCGGGAACTCACGGGGGACCGCCGGGGTTAACTCGGA 1080

Qy       1081 GGAAGGTGGGGATGACGTCAGATCATCATGCCCCTTACGTCCAGGGCTTCACGCATGCTA 1140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1081 GGAAGGTGGGGATGACGTCAGATCATCATGCCCCTTACGTCCAGGGCTTCACGCATGCTA 1140

Qy       1141 CAATGGCCGGTACAACGGGATGCGACGCGGCGACGCGGAGCGGATCCCTGAAAACCGGTC 1200
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1141 CAATGGCCGGTACAACGGGATGCGACGCGGCGACGCGGAGCGGATCCCTGAAAACCGGTC 1200

Qy       1201 TCAGTTCGGATCGCAGTCTGCAACTCGACTGCGTGAAGGCGGAGTCGCTAGTAATCGCGA 1260
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1201 TCAGTTCGGATCGCAGTCTGCAACTCGACTGCGTGAAGGCGGAGTCGCTAGTAATCGCGA 1260

Qy       1261 ATCAGCAACGTCGCGGTGAATGCGTTCCCGGGCCTTGTACACACCGCCCGTCAAGTCATG 1320
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1261 ATCAGCAACGTCGCGGTGAATGCGTTCCCGGGCCTTGTACACACCGCCCGTCAAGTCATG 1320


              |||||||||||||||||||||
Db       1321 AAAGTGGGCAGCACCCGAAGC 1341

Rejection(s) under 35 U.S.C § 112(a) or (Pre-AIA ), First Paragraph
10)	The following is a quotation of 35 U.S.C § 112(a): 
(a)  IN GENERAL The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out the invention.
 
11)	Claims 15, 16, 21, 23 and 25 are rejected under 35 U.S.C § 112(a) as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention, because the specification does not provide evidence that the claimed biological material is (1) known and readily available to the public; (2) reproducible, e.g., sequenced; or (3) deposited.
 	Instant claims recite the Bifidobacterium longum NK49 having the accession number KCCM12088P. As a required element, the specifically recited Bifidobacterium longum NK49 must be known and be readily available to the public, or obtainable by a reproducible method set forth in the specification. If not so obtainable or available, the enablement requirements of 35 U.S.C § 112(a) may be satisfied by a deposit of the claimed strain at an acceptable depository.  The last full paragraph of the instant specification states that said Bifidobacterium longum NK49 is deposited at the Korean Culture Center of Microorganisms under the accession number KCCM12088P. From the copy of the notice of acceptance of the Bifidobacterium longum NK49 by the depository depicted as documented on page 31 of the as-filed specification, it appears that the claimed Bifidobacterium longum NK49 is deposited under the provisions of the Budapest Treaty. However, a statement, an affidavit or declaration by Applicants or assignees having the authority and control over the conditions of the deposit, or a statement by an attorney of record who has a registration number over his or her signature, is required.  The statement should state that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposit will be irrevocably removed upon the grant of a patent on this Bifidobacterium longum NK49 by its depository accession number, establish that the deposited Bifidobacterium longum NK49 is the same as the one described in the specification/claim, and establish that the deposited Bifidobacterium longum NK49 was in Applicants’ possession at the time of filing. 
	If the deposit is a non-Budapest Treaty deposit, then in order to certify that the deposit meets the requirements set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, a statement, affidavit or declaration by Applicants, by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit would satisfy the requirements herein by stating and providing that:
(a)  During the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b)  All restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c)  The deposit will be maintained in a public depositary for a period of 30 years, or 5 years after the last request or for the enforceable life of the patent, whichever is longer; and
(d)  Provide evidence of the test of the viability of the biological material at the time of deposit (see 37 CFR 1.807).
A viability statement for each deposit of a biological material not made under the Budapest Treaty must be filed in the application.  The application must contain: 1) The name and address of the depository; 2) The name and address of the depositor; 3) The date of deposit; 4) The identity of the deposit and the accession number given by the depository; 5) The date of the viability test; 6) The procedures used to obtain a sample if the test is not done by the depository; and 7) A statement that the deposit is capable of reproduction.  If the deposit was made after the effective filing date of the application for patent in the United States, a verified statement is required from a person in a position to corroborate that the strain described in the specification as filed is the same as that deposited in the depository. Corroboration may take the form of a showing of a chain of custody from Applicants to the depository coupled with corroboration that the deposit is identical to the biological material described in the specification and in the applicant's possession at the time the application was filed. 
In re Lundack, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 C.F.R § 1.801-1.809 for further information concerning deposit practice.  
12)	Claim 15 and the dependent claims 16, 21, 23 and 25 are rejected under 35 U.S.C § 112(a) or (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.  
	Claim 15, as amended, includes the new limitation ‘a subject in need thereof’, which lacks descriptive support in the as-filed specification. Applicants do not point to specific parts of the as-filed specification for support. Therefore, the above-identified limitation in the claim(s) and/or the current scope of the claim(s) constitute new matter. See M.P.E.P 608.04 to 608.04(c).  
	Applicants are respectfully requested to point to the descriptive support in the specification as filed, for the new limitation(s), or alternatively, remove the new matter from the claim(s). Applicants should specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and 2163.06, which, with respect to newly added or amended claims, requires Applicants to show support in the original disclosure for the new or amended claims. 
13)	Claims 15, 16, 21, 23 and 25 are rejected under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AlA the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection. 
	The analysis of whether the as-filed specification complies with the written description requirements calls for the Office to compare the scope of the claims with the scope of the description to determine whether Applicants have demonstrated possession of the full scope of the claimed invention at the time of the invention. Instant claims are drawn to or encompass a method of ‘preventing or treating’ inflammatory diseases, vaginitis being the elected species, comprising administering to a subject in need thereof an effective amount of Bifidobacterium longum NK49 having the accession number KCCM12088P. The broad limitation ‘inflammatory diseases’ represents a humongous genus encompassing a very large number of divergent 
	The purpose of the written description requirement is ‘to ensure that the inventor had possession, as of the filing date of the application relied on, of the specific subject matter later claimed by him.’ In re Edwards, 568 F.2d 1349, 1351-52, 196 USPQ 465, 467 (CCPA 1978).  A mere statement that the invention includes a method of ‘preventing’ or ‘treating’ inflammatory diseases or a method of ‘preventing’ vaginitis comprising administering to a subject in need thereof an effective amount of Bifidobacterium longum NK49 having the accession number KCCM12088P as claimed is insufficient to meet the written description requirement of the claimed invention. To satisfy the written description provision of 35 U.S.C § 112(a) or (pre-AIA ), first paragraph, a convincing structure-function relationship must exist between the structure of the administered Bifidobacterium longum NK49 and its inflammatory diseases-preventing, inflammatory diseases-treating, and vaginitis-preventing prophylactic and therapeutic functions. However, at the time of the invention, the live or dead cells of Bifidobacterium longum NK49 were not correlated with the requisite inflammatory diseases-preventing, inflammatory diseases-treating and vaginitis-preventing prophylactic and therapeutic functions.  
	The Written Description Guidelines state [Emphasis added]: 
There is an inverse correlation between the level of predictability in the art and the amount of disclosure necessary to satisfy the written description requirement.  For example, if there is a well-established correlation between the structure and function in the art, one skilled in the art will be able to reasonably predict the complete structure of the claimed invention from its function.
 
The multiple factors to consider under written description analysis include nature of the in invention at issue, predictability of the aspect at issue, scope of the invention, existing knowledge in the particular art, the extent and content of the prior art, and maturity of the science or technology. Capon v. Eshhar (CAFC 2005).  The written description inquiry is case and context-specific. It “depend[s] on the nature of the claimed invention and the knowledge of one skilled in the art at the time an invention is made and a patent application is filed.” Ariad, 560 at 1372.  A number of factors guide the inquiry, including “the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, and the predictability of the aspect at issue.” Ariad, 560 at 1372.  [Emphasis added].  According to MPEP 2163 [Emphasis added]:
The description needed to satisfy the requirements of (pre-AIA ) 35 U.S.C § 112 “varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence.” Capon v. Eshhar, 418 F.3d at 1357, 76 USPQ2d at 1084. Patents and printed publications in the art should be relied upon to determine whether an art is mature and what the level of knowledge and skill is in the art.

maturity and predictability of the technology area. Inventions in “unpredictable” arts are subject to greater scrutiny under the written description requirement, and require a greater showing of possession than more predictable arts. The New Riverside University Dictionary (The Riverside Publishing Company, page 933, 1984) defines the term “prevent” as “to keep from happening”.  See page 933.  In the instant application, there was no predictability that the live or dead cells of Bifidobacterium longum NK49 would have the capacity to ‘prevent’ or keep from happening vaginitis of any etiology and ‘prevent’ or keep from happening, or ‘treat’ a sufficient number of inflammatory diseases representative of the entire broad genus of inflammatory diseases including those recited in claim 16, upon its administration by any route. A review of the instant specification indicates that while Applicants were in possession of a method of treating mice having Gardnerella vaginalis-induced vaginitis comprising orally or intravaginally administering an effective dose of live Bifidobacterium longum NK49 (see Example 5), Applicants were not in possession of the broadly claimed method of ‘preventing’ or ‘treating’ the inflammatory disease members representative of the entire genus and a method of ‘preventing’ vaginitis as claimed. Note that the etiology of vaginitis is not limited to the only one caused by Gardnerella vaginalis. 
A “‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure ‘indicates that the patentee has invented species sufficient to constitute the gen[us].’ See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (‘[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.’). ‘A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.’ In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).” MPEP 2163. Species must be adequately described and must fairly represent the wide variation within the entire genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient number and variety of representative species encompassing the entire breadth of the Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and … cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”). Abbvie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ 2d 1780, 1790, 2014 BL 183329, 12 (Fed. Cir. 2014). 
	The written description requirement can be met by describing the claimed subject matter to a person skilled in the art using sufficiently detailed, relevant identifying characteristics such as functional characteristics, and correlating those functional characteristics with a disclosed structure.  See Enzo Biochem v. Gen-Probe, 323 F.3d 956, 964, 967, 968 (Fed. Cir. 2002). Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.  It must be noted that "[t]he applicant must . . . convey to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention." Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 (Fed.Cir.1991).  The invention, is for purposes of the ‘written description’ inquiry, whatever is now claimed.”  See page 1117.  MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.” Without a concrete correlation between structure and function, the claims do little more than define the claimed invention by function.  This is not sufficient to satisfy the written description requirement.  Ex parte Kubin, 83 USPQ2d 1410 (Bd. Pat. Appl. & Int. 2007) citing Eli Lilly, 119 F.3d at 1568, 43 USPQ at 1406 (‘definition by function ….. does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is’). The instant specification does not describe the claimed embodiments in sufficient detail to convey to a person skilled in the art that Applicants were in possession of the full scope of the claimed invention at the time of filing.  
Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563 (Fed. Cir. 1991) states “we hereby reaffirm, that 35 U.S.C § 112 (pre-AIA ), first paragraph, requires a ‘written description of the invention’ which is separate and distinct from the enablement requirement”. In re Ruschig, 379 F.2d 990 (CCPA 1967) states that written description is one of three distinct requirements under 35 U.S.C § 112 (pre-AIA ), first paragraph. MPEP § 2163.02 states: ‘an objective standard for determining compliance with the written description requirement is, does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is at the time of the invention, Applicants were not in possession of a method of preventing or treating any inflammatory diseases as broadly claimed, and a method of preventing vaginitis of any etiology. The instant specification does not describe the claimed invention in sufficient detail to convey to a person skilled in the art that Applicants were in possession of the full scope of the claimed invention at the time of filing.  Instant claims do not meet the written description provision of 35 U.S.C § 112(a) or (pre-AIA ), first paragraph.   
Rejection(s) under 35 U.S.C § 112(b) or (Pre-AIA ), Second Paragraph
14)	The following is a quotation of 35 U.S.C § 112(b): 
(B)  CONCLUSION --The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

15)	Claims 15, 16, 21, 23 and 25 are rejected under 35 U.S.C § 112(b), as being indefinite, for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor regards as the invention.  	
	(a)	Claims 15, 23 and 25 are indefinite for including limitations within parentheses: ‘(Accession Number: KCCM12088P)’. This raises an indefiniteness issue as to whether or not the recited feature is optional. MPEP § 2173.05(d). For the purpose of distinctly claiming the subject matter, it is suggested that Applicants replace the above-identified limitations with the limitations --having the accession number KCCM12088P--.
(b)	Claims 16, 21, 23 and 25, which depend directly or indirectly from claim 15, are also rejected as being indefinite because of the indefiniteness identified above in the base claim.
Notice Re Prior Art Available under Both Pre-AIA  and AIA  
In the event the determination of the status of the application as subject to AIA  35 U.S.C § 102 and § 103 (or as subject to pre-AIA  35 U.S.C § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
Rejection(s) under 35 U.S.C § 102
16)	The following is a quotation of the appropriate paragraphs of 35 U.S.C § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.    

17)	Claims 15, 16, 21 and 25 are rejected 35 U.S.C § 102(a)(1) or 35 U.S.C § 102(a)(2) as being anticipated by Choi et al. (WO 2017/196006 A1) (‘006).
Choi et al. (‘006) taught a method of treating vaginosis caused by Candida albicans comprising administering to a mammal in need thereof an effective amount of a composition comprising a pharmaceutically acceptable carrier and Bifidobacterium longum. See claims 13, 8, 6 and 5; Example 3; Experimental Example 1; Tables 4-7 and 1; and sections [39], [17], [28], [48], [50], [60] and [62]. The Bifidobacterium longum of the prior art having the vaginosis-treating function is the same as the instantly recited Bifidobacterium longum NK49, but merely having the accession number KCCM12088P assigned to it by the KCTC depository. The prior art method meets the feature and the step of Applicants’ method and therefore anticipates the instantly claimed method. The Office’s position that the prior art Bifidobacterium longum is the same as the Applicants’ Bifidobacterium longum is based upon the fact that both have the vaginosis-treating function. There is sufficient overlap to reasonably conclude that the prior art Bifidobacterium longum is one and the same as the Applicants’ Bifidobacterium longum. There is no evidence identifying the structural features that distinguish Bifidobacterium longum NK49 from Bifidobacterium longum of the prior art. Since the Office does not have the facilities for examining and comparing the two Bifidobacterium longum, the burden is on the Applicants to show a novel or an unobvious difference between the instantly claimed composition and the prior art composition. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzerald et al., 05 USPQ 594.  
	Claims 15, 16, 21 and 25 are anticipated by Choi et al. (‘006).
18)	Claims 15, 16, 21, 23 and 25 are rejected 35 U.S.C § 102(a)(1) as being anticipated by Kim et al. (Title: Bifidobacterium longum NK49 ameliorated Gardnerella vaginalis-induced vaginosis in mice. In: Proceedings of the Fall International Convention of the Pharmaceutical Society of Korea, Sponsored by The Korean Federation of Science and Technology Societies, page 530, Abstract P5-13, 19-20 October 2017) (Kim et al., P5-13).
Instant claims are afforded the effective filing date of the instant application due to the new matter identified supra.
	Kim et al. (P5-13) taught a method of ameliorating or mitigating (i.e., treating) inflammatory vaginosis comprising administering Bifidobacterium longum NK49 having anti-Bifidobacterium longum NK49 regulated inflammatory responses in the mice vagina via gut immunity, potently inhibited the activation of dendritic cells, significantly attenuated vaginitis-induced epithelial cell disruption, myeloperoxidase activity, and TNF-alpha and IL-17 A as well as increased IL-10 expression in the vagina. Given that the Bifidobacterium longum NK49 administered in the prior art method was the same as the instantly recited Bifidobacterium longum NK49, it is expected to necessarily comprise the 16S rDNA sequence of SEQ ID NO: 2.  The prior art method meets the feature and step of Applicants’ method and therefore anticipates the instantly claimed method.
	Claims 15, 16, 21, 23 and 25 are anticipated by Kim et al. (P5-13).
Claims Objection(s) – Suggestion(s)
19)	Claims 15, 23 and 25 are objected to for the following reasons:
(a)	Claim 15 is objected to for the unnecessary notation “:” within the limitation ‘comprising:’. See line 2. It is suggested that Applicants delete the notation by replacing the above-identified limitation with the underlined limitation --comprising--.  
	(b)	Claim 15 and claims 23 and 25 are objected to for the inconsistent limitations ‘(Accession Number)’ and (accession number)’. 
Conclusion
20)	No claims are allowed.
Correspondence
21)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
22)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system. The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor, Gary Nickol, can be reached on (571) 272-0835.
23)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        

February, 2022